United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VETERANS
ADMINISTRATION MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0423
Issued: July 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 16, 2019 appellant filed a timely appeal from an October 3, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated December 31, 2018 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 3, 2019 decision, OWCP received additional evidence. The Board
notes that appellant further submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 1, 2018 appellant, then a 45-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging on that day she experienced lower back pain when struck by a motorized
wheelchair while in the performance of duty. She explained that a veteran who was at the Veterans
Affairs (VA) store was operating the motorized wheelchair. On the reverse side of the claim form,
the employing establishment indicated by checking a box marked “No” that appellant was not in
the performance of duty when injured and that she did not stop work.
In a November 27, 2018 development letter, OWCP informed appellant of the type of
factual and medical evidence necessary to establish her claim and provided a questionnaire for her
completion. It afforded her 30 days to submit the necessary evidence.
OWCP subsequently received an emergency department (ED) discharge note from the
employing establishment’s emergency department dated November 1, 2018 from Dr. Betsy Ellen
Wesley, a Board-certified emergency medicine specialist, who noted that appellant had been
diagnosed with contusion to the low back. In a return to work note of even date, Dr. Wesley
indicated that appellant had been seen in the ED and released her to work following clearance by
employee health.
In reports dated November 6 and 13, 2018, Dr. Dionne J. Blackman, a Board-certified
internist, diagnosed an injury to the left lower extremity, acute pain of left knee, contusion of back,
and moderate persistent asthma refractory to systemic steroids with acute exacerbation. On
November 13, 2018 she noted that appellant’s left knee pain was improving, but she continued to
have back pain and was now having a new onset of right hip pain. Dr. Blackman diagnosed right
hip trochanteric bursitis and oral thrush.
In a letter dated November 30, 2018, the employing establishment controverted appellant’s
claim on the basis that she was not engaged in official duty at the time and location the injury took
place, as she was not in the performance of duty when she was purchasing items in the VA store
at 4:15 p.m. on November 1, 2018.
In a supplemental letter dated December 19, 2018, an employing establishment human
resource specialist, A.C., further controverted appellant’s claim noting that she provided
inconsistent reasons for visiting the ED on November 1, 2018, including for the purposes of
treating an asthma flare-up. He contended that she initially claimed that the November 1, 2018
injury followed after being struck in her lower back, but later claimed that she also injured her left
leg and knee, but he observed her having no difficulties standing or moving about. A.C. concluded
by noting that appellant reported to her co-worker that she had fallen out of her bed and hit her
back and leg following the date of injury and speculated that nonwork factors caused her claimed
injuries.

2

By decision dated December 31, 2018, OWCP denied the claim finding that the evidence
of record was insufficient to establish a causal relationship between appellant’s diagnosed medical
conditions and the accepted November 1, 2018 employment incident.
On August 1, 2019 appellant requested reconsideration and submitted a narrative statement
in response to OWCP’s questionnaire, where she explained that she was on site in the VA store on
November 1, 2018 when a veteran patient ran into her from behind with a motorized wheelchair
while she was standing in the aisle looking for an item. She indicated that she stumbled from the
impact and turned around to face the patient who, at that time, related that she forgot to use her
audible alarm feature when reversing her wheelchair. Appellant contended that although she was
not performing her work duties, she was on break, inside the VA store when the injury occurred.
She indicated that the store manager, J.L., had assured her that a copy of the video footage of the
incident would be made available for her to submit along with other documentation; however, the
video disappeared.
Appellant also resubmitted a copy of OWCP’s December 31, 2018 decision denying her
claim.
By decision dated October 3, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely request for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely request for reconsideration does not meet at least one of

3

This section provides in pertinent part: [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.606(b)(3).

3

the above-noted requirements, OWCP will deny the request for reconsideration without reopening
the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In her timely request for reconsideration, appellant neither showed that OWCP erroneously
applied or interpreted a specific point of law, nor advanced a relevant legal argument not
previously considered by OWCP.8 Consequently, she is not entitled to a review of the merits of
her claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).9
In support of her request for reconsideration, appellant submitted a narrative statement in
response to OWCP’s factual development questionnaire; however, the underlying issue of causal
relationship is a medical issue which must be addressed by relevant medical evidence not
previously considered.10 Her own factual statement does not constitute relevant medical
evidence.11 Thus, appellant is also not entitled to a review of the merits of her claim based on the
third above-noted requirement under 20 C.F.R. § 10.606(b)(3).
Appellant failed to submit relevant and pertinent new evidence in support of her
reconsideration request. She only submitted a copy of OWCP’s December 31, 2018 decision
denying her claim, which is a part of the claim record. Because appellant’s request for
reconsideration did not include relevant and pertinent new evidence not previously considered she
is not entitled to a review of the merits based on the third requirement under 20 C.F.R.
§ 10.606(b)(3).12
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

7

Id. at § 10.608(a), (b).

8

See T.B., Docket No. 18-1214 (issued January 29, 2019); C.B., Docket No. 08-1583 (issued December 9, 2008).

9

Id.

10

See A.M., Docket No. 18-1033 (issued January 8, 2019); see also Bobbie F. Cowart, 55 ECAB 746 (2004).

11

See B.R., Docket No. 17-1661 (issued January 4, 2018); James A. Long, 40 ECAB 538 (1989).

12
20 C.F.R. § 10.606(b)(3)(iii); see M.C., Docket No. 18-0841 (issued September 13, 2019); D.P., Docket No.
17-0290 (issued May 14, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

